DIXON, Judge.
The husband appeals from the circuit court order modifying the dissolution decree by awarding him custody of the two minor children. Wife had initially been granted custody and child support, but then filed for modification, requesting more child support and permission to move *800the children to California. Husband later asked for a modification, requesting custody but not requesting child support. The court overruled wife’s motion and granted the husband’s, awarding him custody. Husband appeals, asserting the court erred in failing to award him child support.
The right of appeal is statutory. Section 512.020 RSMo 1979; Rule 81.01; Williams v. Williams, 480 S.W.2d 525 (Mo.App.1972). Fundamental to that right is that the party be aggrieved by the judgment from which he appeals. Armstrong v. Armstrong, 654 S.W.2d 802, 308 (Mo.App.1983). A party is not aggrieved when the court grants all of the relief sought. State ex rel. Green v. James, 355 Mo. 223, 195 S.W.2d 669 (banc 1946); Lowe v. Labor and Industrial Relations Comm’n, 594 S.W.2d 365 (Mo.App.1980); In re Marriage of Richardson, 540 S.W.2d 227 (Mo.App.1976); Lipsey v. Lipsey, 464 S.W.2d 529 (Mo.App.1971). See, Block v. Block, 593 S.W.2d 584 (Mo.App.1980). The appeal is dismissed.
All concur.